OPINION — AG — THE LEGISLATURE OF OKLAHOMA HAS THE AUTHORITY AT THIS TIME TO ENACT A LAW REPEALING THE STATUTORY PROVISIONS ABOVE REFERRED TO (HOMESTEAD EXEMPTION FROM TAXATION)  OR REDUCING THE $1000 TAX EXEMPTION SET FORTH THEREIN, THAT IS, IF SAID LAW PROVIDES THAT  SAID REPEAL OR REDUCTION WILL NOT GO INTO EFFECT OR BECOME OPERATIVE UNTIL SOME DATE TO BE FIXED THEREIN, BUT NOT PRIOR TO DECEMBER 31, 1956 CITE: 68 O.S.H. 33, 68 O.S.H. 34, ARTICLE XII, SECTION 1, ARTICLE XII, SECTION 2 (ARTICLE XIIA, SECTION 1, ARTICLE XIIA, SECTION 2), 68 O.S.H. 35, 68 O.S.H. 33 (FRED HANSEN)